Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with L. Jeffrey Kelly on 08/09/2022.

The application has been amended as follows: 

16.	(Currently Amended) A method for resource management of a software application comprising a plurality of software components interacting with each other, the method comprising:
monitoring, by a computing system for each of the plurality of software components, a present condition of the software component comprising corresponding present metrics of one or more workload metrics of the software component each indicative of a present value of a corresponding workload metric;
	estimating, by the computing system for each of the plurality of software components, corresponding future metrics for the workload metrics each indicative of a future value of the corresponding workload metric of the software component, a future metric of each of the workload metrics of the software component being estimated from the present metrics of the workload metric of the software components according to at least one estimation model;
	estimating, by the computing system for each of the plurality of software components, corresponding future consumptions of one or more computing resources each indicative of a future value of a consumption of the corresponding computing resource by the software component, the future consumptions of the software component being estimated from present conditions of the software components according to at least one estimation model;
	estimating, by the computing system for each of the plurality of software components, for each of computing resources corresponding partial future consumptions for the workload metrics, the partial future consumption of each of the workload metrics being estimated from a previous future metric of the workload metric, consisting of a future metric of a workload metric being previously estimated, and present metrics of any other workload metrics according to at least one estimation model;
	calculating, by the computing system for each of the plurality of software components, an estimation error of each of the computing resources comprising corresponding metric errors for the workload metrics, the metric error of each of the workload metric being calculated according to a difference between the present consumption of the computing resource and the partial future consumption of the workload metric for the computing resource; [[and]]
	setting, by the computing system for each of the software component, verification thresholds of each of computing resources according to metric errors of the computing resource; 
	controlling, by the computing system, an allocation of the computing resources to the software components according to the corresponding future consumptions; and
	triggering, by the computing system for each of the plurality of software components, the controlling of the allocation of each of the computing resources according to a comparison of the future consumption of the computing resource with one or more corresponding verification thresholds based on the estimation error of the computing resource.
17.	(Previously Presented) The method according to claim 16, further comprising:
	estimating, by the computing system for each of the plurality of software components, the future consumptions of the computing resources comprising corresponding minimum future consumptions and maximum future consumptions, the minimum future consumption and the maximum future consumption of each of the computing resources being indicative of a minimum and a maximum, respectively, of the future value of consumption of the corresponding computing resource; and
	triggering, by the computing system for each of the plurality of software component, the controlling of allocation of each of the computing resources in response to the minimum future consumption of the computing resource being lower than a low one of the verification thresholds and the maximum future consumption of the computing resource being higher than a high one of the verification thresholds higher than the low verification threshold.
18.	(Previously Presented) The method according to claim 17, further comprising:
	setting, by the computing system for each of the plurality of software component, the low verification threshold and the high verification threshold of each of the computing resources to a sum of workload metrics of the computing resource multiplied by a low scaling factor and a high scaling factor, respectively, the high scaling factor being higher than the low scaling factor.
19-20.	(Cancelled) 
21.	(Currently Amended) The method according to claim [[20]] 16, wherein the at least one estimation model comprises an application model of the software application and corresponding component models of the plurality of software components, the method further comprising:
	estimating, by the computing system, corresponding future conditions of the plurality of software components, the future condition of each of the software components being estimated from the present conditions of the software components according to the application model; and
	estimating, by the computing system for each of the plurality of software components, the future consumptions of the software component from the future condition of the software component according to the component model of the software component.
22.	(Previously Presented) The method according to claim 21, further comprising:
	reading, by the computing system for each of the plurality of software components, the component model from a manifest of the software component.
23.	(Currently Amended) The method according to claim [[19]] 16, further comprising:
	measuring, by the computing system for each of the plurality of software components, corresponding present consumptions of the computing resources each indicative of a present value of the consumption of the corresponding computing resource by the software component;
	calculating, by the computing system for each of the plurality of software components, corresponding estimation errors of the computing resources, the estimation error of each of the computing resources being estimated according to present consumption and a previous future consumption consisting of future consumption being previously estimated; and
	controlling, by the computing system, the allocation of the computing resources to the plurality of software components further according to the corresponding estimation errors.
24.	(Previously Presented) The method according to claim 23, further comprising:
refining, by the computing system for each of the plurality of software components, future consumption of each of the computing resources according to the estimation error of the computing resource.  
25.	(Previously Presented) The method according to claim 24, further comprising:
	estimating, by the computing system for each of the plurality of software components, the future consumptions of the computing resources comprising corresponding baseline future consumptions, minimum future consumptions and maximum future consumptions, the baseline future consumption, a minimum future consumption and a maximum future consumption of each of the computing resources being indicative of a baseline, a minimum and a maximum, respectively, of the future value of the consumption of the corresponding computing resource; 
	calculating, by the computing system for each of the plurality of software components, the estimation errors comprising corresponding consumption errors, the consumption error of each of the computing resources being calculated according to a difference between a present consumption of the computing resource and a previous future consumption of the computing resource consisting of the baseline future consumption of the computing resource being previously estimated; and
	refining, by the computing system for each of the plurality of software components, the minimum future consumption and the maximum future consumption of each of the computing resources according to the baseline future consumption and the consumption error of the computing resource.  
26.	(Previously Presented) The method according to claim 25, further comprising:
	setting, by the computing system for each of the plurality of software components, the minimum future consumption of each of the computing resources to a minimum between the minimum future consumption and the baseline future consumption minus the consumption error of the computing resource; and 
	setting, by the computing system for each of the plurality of software components, the maximum future consumption of each of the computing resources to a maximum between the maximum future consumption and the baseline future consumption plus the consumption error of the computing resource.  
27.	(Cancelled) 
28.	(Currently Amended) The method according to claim [[19]] 16, wherein the software application is a cloud software application and a plurality of software components implement corresponding services.
29.	(Currently Amended) A computer program product for resource management of a software application comprising a plurality of software components interacting with each other, the computer program product comprising:
	one or more computer readable tangible storage medium and program instructions stored on at least one of the one or more computer tangible readable storage medium, the program instructions executable by a computing system to cause the computing system to perform a method comprising:
	monitoring, by the computing system for each of the plurality of software components, a present condition of the software component comprising corresponding present metrics of one or more workload metrics of the software component each indicative of a present value of a corresponding workload metric;
	estimating, by the computing system for each of the plurality of software components, corresponding future metrics for the workload metrics each indicative of a future value of the corresponding workload metric of the software component, a future metric of each of the workload metrics of the software component being estimated from the present metrics of the workload metric of the software components according to at least one estimation model;
	estimating, by the computing system for each of the plurality of software components, corresponding future consumptions of one or more computing resources each indicative of a future value of a consumption of the corresponding computing resource by the software component, the future consumptions of the software component being estimated from present conditions of the software components according to at least one estimation model;
	estimating, by the computing system for each of the plurality of software components, for each of the computing resources corresponding partial future consumptions for the workload metrics, the partial future consumption of each of the workload metrics being estimated from a previous future metric of the workload metric, consisting of a future metric of the workload metric being previously estimated, and the present metrics of any other workload metrics according to 
	calculating, by the computing system for each of the plurality of software components, an estimation error of each of the computing resources comprising corresponding metric errors for the workload metrics, the metric error of each of the workload metric being calculated according to a difference between the present consumption of the computing resource and the partial future consumption of the workload metric for the computing resource; [[and]]
	setting, by the computing system for each of the software component, verification thresholds of each of computing resources according to the metric errors of the computing resource; 
	controlling, by the computing system, an allocation of the computing resources to the software components according to the corresponding future consumptions; and
	triggering, by the computing system for each of the plurality of software components, the controlling of the allocation of each of the computing resources according to a comparison of the future consumption of the computing resource with one or more corresponding verification thresholds based on the estimation error of the computing resource.
30.	(Previously Presented) The computer program product according to claim 29, further comprising:
	estimating, by the computing system for each of the plurality of software components, the future consumptions of the computing resources comprising corresponding minimum future consumptions and maximum future consumptions, a minimum future consumption and the maximum future consumption of each of the computing resources being indicative of a minimum and a maximum, respectively, of the future value of consumption of the corresponding computing resource; and
	triggering, by the computing system for each of the plurality of software component, the controlling of allocation of each of the computing resources in response to the minimum future consumption of the computing resource being lower than a low one of the verification thresholds and the maximum future consumption of the computing resource being higher than a high one of the verification thresholds higher than the low verification threshold.
31.	(Previously Presented) The computer program product according to claim 30, further comprising:
	setting, by the computing system for each of the plurality of software component, the low verification threshold and the high verification threshold of each of the computing resources to a sum of workload metrics of the computing resource multiplied by a low scaling factor and a high scaling factor, respectively, the high scaling factor being higher than the low scaling factor.
32.	(Cancelled) 
33.	(Currently Amended) A computer system for resource management of a software application comprising a plurality of software components interacting with each other, the computer system comprising:
	one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors, wherein the computer system is capable of performing a method comprising:	
	monitoring, by the computing system for each of the plurality of software components, a present condition of the software component comprising corresponding present metrics of one or more workload metrics of the software component each indicative of a present value of the corresponding workload metric;
	estimating, by the computing system for each of the plurality of software components, corresponding future metrics for the workload metrics each indicative of a future value of the corresponding workload metric of the software component, a future metric of each of the workload metrics of the software component being estimated from the present metrics of the workload metric of the software components according to at least one estimation model;
	estimating, by the computing system for each of the plurality of software components, corresponding future consumptions of one or more computing resources each indicative of a future value of a consumption of the corresponding computing resource by the software component, the future consumptions of the software component being estimated from present conditions of the software components according to at least one estimation model;
	estimating, by the computing system for each of the plurality of software components, for each of the computing resources corresponding partial future consumptions for the workload metrics, the partial future consumption of each of the workload metrics being estimated from a previous future metric of the workload metric, consisting of a future metric of the workload metric being previously estimated, and the present metrics of any other workload metrics according to said at least one estimation model;
	calculating, by the computing system for each of the plurality of software components, an estimation error of each of the computing resources comprising corresponding metric errors for the workload metrics, the metric error of each of the workload metric being calculated according to a difference between the present consumption of the computing resource and the partial future consumption of the workload metric for the computing resource; and
	setting, by the computing system for each of the software component, verification thresholds of each of computing resources according to metric errors of the computing resource; 
	controlling, by the computing system, an allocation of the computing resources to the software components according to the corresponding future consumptions; and
	triggering, by the computing system for each of the plurality of software components, the controlling of the allocation of each of the computing resources according to a comparison of the future consumption of the computing resource with one or more corresponding verification thresholds based on the estimation error of the computing resource.
34.	(Previously Presented) The computer system according to claim 33, further comprising:
	estimating, by the computing system for each of the plurality of software components, the future consumptions of the computing resources comprising corresponding minimum future consumptions and maximum future consumptions, minimum future consumption and maximum future consumption of each of the computing resources being indicative of a minimum and a maximum, respectively, of the future value of consumption of the corresponding computing resource; and
	triggering, by the computing system for each of the plurality of software component, the controlling of allocation of each of the computing resources in response to the minimum future consumption of the computing resource being lower than a low one of the verification thresholds and the maximum future consumption of the computing resource being higher than a high one of the verification thresholds higher than the low verification threshold.
35.	(Previously Presented) The computer system according to claim 33, further comprising:
	setting, by the computing system for each of the plurality of software component, the low verification threshold and the high verification threshold of each of the computing resources to a sum of workload metrics of the computing resource multiplied by a low scaling factor and a high scaling factor, respectively, the high scaling factor being higher than the low scaling factor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195